DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Request for Continued Examination (RCE) filed on 12/28/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019, 08/25/2020, 09/09/2020, 09/21/2020, 10/21/2020, 11/06/2020, 11/24/2020, 12/10/2020, 01/08/2021, 01/22/2021, 02/09/2021, 02/19/2021, 03/08/2021, 03/23/2021 and 04/05/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 14 and 24-25 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 12/28/2020, at best the prior art of record, Moll-Carrillo et al. (Pub No. US 2009/0262088 A1) discloses the collection and display of athletic information in Hoffman et al. (Pub No. US 2014/0371887 A1) discloses an athletic performance monitoring and tracking mechanism that provides multiple ways in which to track athletic movement and activity and by raising an arm and rotating a wrist in a manner that the display of the wrist worn device is facing the user, output from the arm or hand mounted accelerometer (or other movement sensing or similar device) may be used to display an interface providing athletic activity data for the user, (see Abstract and Para 0314-0316), Swanson (Pub No. US 2015/0181314 A1) discloses an athletic performance monitoring mechanism to be worn on a body of user for capturing data associated with an athletic activity being carried out by the user, (see Para 0067 & 0163 and Fig. 8 & 11B), Hoffman et al. (Pub No. US 2012/0116550 A1) discloses an athletic performance monitoring and tracking mechanism that provides multiple ways in which to track athletic movement and activity and a series of user interfaces for defining a time run, (see Para 0173-0175), and Ely et al. (Pub No. US 2016/0256082 A1) discloses a wrist sensor 662 can provide feedback during the illustrated exercise for a variety of other purposes such as wrist sensor 662 can vibrate briefly or in a particular vibration pattern to indicate that person 661 is within or outside of a target heart rate zone, (see Para 0077). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to 
Thus, claims 14 and 24-25 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO 

/HUGO MOLINA/
Primary Examiner, Art Unit 2143